



EXHIBIT 10.96
EXECUTION VERSION


AMENDMENT NO. 1
AMENDMENT NO. 1, dated as of January 19, 2018 (this “Amendment Agreement”), to
the Credit Agreement, dated as of November 6, 2017 (the “Existing Credit
Agreement” and, as amended by this Amendment Agreement, the “Amended Credit
Agreement”), among Navistar, Inc., a Delaware corporation (the “Borrower”),
Navistar International Corporation, a Delaware corporation (“Parent”), the
lenders party thereto and JPMorgan Chase Bank, N.A. (“JPMorgan”), as
Administrative Agent and Collateral Agent (capitalized terms used but not
defined herein having the meaning provided in the Amended Credit Agreement).
W I T N E S S E T H
WHEREAS, Parent and the Borrower have determined that certain Indebtedness under
an Intercompany Loan Agreement (the “Existing Intercompany Debt”) was
inadvertently omitted from Schedule 3.1(c) (Existing Material Indebtedness) and
Schedule 4.16 (Existing Indebtedness) of the Existing Credit Agreement;
WHEREAS, Parent and the Borrower have requested that the Administrative Agent
and the Requisite Lenders agree to amend the Existing Credit Agreement to
correct the omission of the Existing Intercompany Debt from Schedule 3.1(c) and
Schedule 4.16 of the Existing Credit Agreement as provided for herein; and
WHEREAS, Parent, the Borrower, the Administrative Agent and the Requisite
Lenders have agreed to amend the Existing Credit Agreement as provided for
herein.
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.Amendment of the Existing Credit Agreement. On the terms and subject
to the conditions set forth herein, effective as of the Amendment Effective
Date, the Existing Credit Agreement is hereby amended to insert the following on
Schedule 3.1(c) and Schedule 4.16 thereto:


Debt
Outstanding as of 11/6/2017
Amortization Schedule (Y/N)
Maturity Date (Calendar Year)
Issuer
Guarantors
Intercompany Loan from International Truck and Engine Corporation Cayman Islands
Holding Company
$300,000,000
No
2020
Navistar International Corporation
None



SECTION 2.Conditions to Effectiveness of Amendment. The amendment of the
Existing Credit Agreement set forth herein shall become effective as of the
first date on which each of the following conditions to effectiveness have been
satisfied or have been waived in accordance with Section 9.5 of the Existing
Credit Agreement (the “Amendment Effective Date”):


(a)    The Administrative Agent shall have received a counterpart of this
Amendment Agreement, executed and delivered by a duly authorized officer of each
of Parent, the Borrower and the Requisite Lenders.


(b)    The Administrative Agent shall have received payment of all expenses
required to be reimbursed by Parent or the Borrower under or in connection with
this Amendment Agreement, including those expenses set forth in Section 5
hereof.


(c)    The representations and warranties made or deemed to be made in Section 3
hereof shall be true and correct .


The Administrative Agent shall notify Parent, the Borrower and the Lenders of
the Amendment Effective Date and such notice shall be conclusive and binding.







--------------------------------------------------------------------------------





SECTION 3.Representations and Warranties. Each of Parent and the Borrower hereby
represents and warrants to each Agent and each Lender on the Amendment Effective
Date that:


(a)    This Amendment Agreement has been duly authorized, executed and delivered
by each of Parent and the Borrower and constitutes a legal, valid and binding
obligation of each of Parent and the Borrower, enforceable against Parent and
the Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


(b)    After giving effect to this Amendment Agreement, the representations and
warranties of each Credit Party set forth in the Credit Documents are true and
correct (i) in the case of the representations and warranties qualified or
modified as to materiality in the text thereof, in all respects and (ii)
otherwise, in all material respects, in each case on and as of the Amendment
Effective Date, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct, or true and correct in all material
respects, as applicable, on and as of such earlier date.


(c)    After giving effect to this Amendment Agreement, no Default or Event of
Default has occurred and is continuing or would result from this Amendment
Agreement.


SECTION 4.Effects on Credit Documents; No Novation. (a) Except as expressly set
forth herein, this Amendment Agreement shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement, the Amended Credit Agreement or any
other Credit Document, all of which shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.


(b)    The execution, delivery and effectiveness of this Amendment Agreement
shall not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Credit Documents, nor constitute a waiver
of any provision of the Credit Documents or in any way limit, impair or
otherwise affect the rights and remedies of the Agents or the Lenders under the
Credit Documents. Nothing herein shall be deemed to entitle Parent, the Borrower
or any other Credit Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Amended Credit Agreement or any other Credit
Document in similar or different circumstances.


(c)    On and after the Amendment Effective Date, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import in any other Credit Document, shall
be deemed a reference to the Amended Credit Agreement. Parent, the Borrower and
the other parties hereto acknowledge and agree that this Amendment Agreement
shall constitute a Credit Document for all purposes of the Existing Credit
Agreement, the Amended Credit Agreement and the other Credit Documents.


(d)    Neither this Amendment Agreement nor the effectiveness of the Amended
Credit Agreement shall extinguish the obligations for the payment of money
outstanding under the Existing Credit Agreement or discharge or release the Lien
or priority of any Collateral Document or any other security therefor or any
guarantee thereof. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under the Existing Credit Agreement
or the Collateral Documents or instruments guaranteeing or securing the same,
which shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Amendment Agreement, the Amended Credit Agreement or any other document
contemplated hereby or thereby shall be construed as a release or other
discharge of any Credit Party under any Credit Document from any of its
obligations and liabilities thereunder.







--------------------------------------------------------------------------------





SECTION 5.Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment
Agreement to the extent required under Section 9.2 of the Existing Credit
Agreement.


SECTION 6.Reaffirmation. Each of Parent, the Borrower and each other Credit
Party hereby (a) reaffirms and confirms its respective guarantees, pledges,
grants of security interests and other obligations under the Amended Credit
Agreement and each of the other Credit Documents to which it is a party, in
respect of, and to secure, the Obligations and (b) agrees that, notwithstanding
the effectiveness of the Amendment Agreement and the transactions contemplated
thereby, the Credit Documents to which it is a party, and such guarantees,
pledges, grants of security interests and other obligations thereunder, shall
continue to be in full force and effect in accordance with the terms thereof.


SECTION 7.APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS OF
SECTIONS 9.14, 9.15 AND 9.16 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.


SECTION 8.Counterparts. This Amendment Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment Agreement.


SECTION 9.Notices. All notices, requests and demands to or upon the respective
parties hereto shall be given in the manner, and become effective, as set forth
in Section 9.1 of the Existing Credit Agreement.


[Remainder of page intentionally left blank.]















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.




NAVISTAR, INC.


By: /s/ Anthony Aiello
Name: Anthony Aiello
Title: Assistant Treasurer


Navistar International Corporation


By: /s/ Bill McMenamin
Name: Bill McMenamin
Title: President, Financial Services and Treasurer


IC BUS, LLC
IC BUS OF OKLAHOMA, LLC
NAVISTAR DIESEL OF ALABAMA, LLC
NAVISTAR BIG BORE DIESELS, LLC
WORKHORSE INTERNATIONAL HOLDING COMPANY
NAVISTAR AFTERMARKET PRODUCTS, INC.
CONTINENTAL MFG COMPANY, INC.
INTERNATIONAL TRUCK
INTELLECTUAL PROPERTY COMPANY, LLC
INTERNATIONAL ENGINE
INTELLECTUAL PROPERTY COMPANY, LLC
NAVISTAR COMPONENT HOLDINGS, LLC
NAVISTAR DEFENSE, LLC
UPTIME PARTS, LLC


By: /s/ Bill McMenamin
Name: Bill McMenamin
Title: Treasurer





















































--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as the
Administrative Agent, the Collateral Agent
And a Lender
By: /s/ Gene Riego de Dios
Name: Gene Riego de Dios
Title: Executive Director















































































































--------------------------------------------------------------------------------





1828 CLO Ltd.
as a Lender
By: Guggenheim Partners Investment Management,
LLC as Collateral Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person











































































































--------------------------------------------------------------------------------





5180-2 CLO LP
as a Lender
By: Guggenheim Partners Investment Management,
LLC, as Collateral Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person











































































































--------------------------------------------------------------------------------





AB Bond Fund - AB Income Fund
as a Lender
By: AllianceBernstein, LP


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions













































































































--------------------------------------------------------------------------------





AB Bond Fund, Inc. - AB High Yield Portfolio
as a Lender
By: AllianceBernstein, L.P., as Investment Advisor


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions













































































































--------------------------------------------------------------------------------





AB Bond Fund, Inc. - AB Limited Duration High Income Portfolio
as a Lender
By: AllianceBernstein, L.P.


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions











































































































--------------------------------------------------------------------------------





AB Core Plus Advanced Bond Fund
as a Lender
By: AllianceBernstein, L.P.


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions













































































































--------------------------------------------------------------------------------





Adams Mill CLO Ltd.
as a Lender
By: Shenkman Capital Management, Inc.,
as Collateral Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO











































































































--------------------------------------------------------------------------------





AEGIS Electric and Gas International Services, Ltd.
as a Lender
By: Shenkman Capital Management, Inc.,
as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO











































































































--------------------------------------------------------------------------------





AIG Flexible Credit Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































AllianceBernstein Global High Income Fund
as a Lender
By: AllianceBernstein, L.P.


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions








































































































AllianceBernstein Global High Income Fund
as a Lender
By: AllianceBernstein, L.P.


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions








































































































AllianceBernstein Institutional Investments - AXA High Yield Loan II Portfolio
as a Lender
By: AllianceBernstein, L.P., as Investment Advisor


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions






































































































AllianceBernstein Institutional Investments - AXA High Yield Loan II Portfolio
as a Lender
By: AllianceBernstein, L.P., as Investment Advisor


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions






































































































American Air Liquide Holdings, Inc, Retirement Plans
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































American High-Income Trust
as a Lender


By: /s/ Mark E. Brubaker
Name: Mark E. Brubaker
Title: Authorized Signer


For Lenders requiring a second signature block:


By: /s/ Capital Research and Management Company
Name: as its investment advisor
Title:






























































































American Funds Insurance Series - High Income Bond Fund
as a Lender


By: /s/ Mark E. Brubaker
Name: Mark E. Brubaker
Title: Authorized Signer


For Lenders requiring a second signature block:


By: /s/ Capital Research and Management Company
Name: as its investment advisor
Title:






























































































The Income Fund of America
as a Lender


By: /s/ Mark E. Brubaker
Name: Mark E. Brubaker
Title: Authorized Signer


For Lenders requiring a second signature block:


By: /s/ Capital Research and Management Company
Name: as its investment advisor
Title:






























































































AMMC CLO 16, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































AMMC CLO 17, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































AMMC CLO 18, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































AMMC CLO 19, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































AMMC CLO 20, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































AMMC CLO 21, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































AMMC CLO XII, LIMITED
as a Lender
By: American Money Management Corp.,
as Collateral Manager


By: /s/ David P. Meyer
Name: David P. Meyer
Title: Senior Vice President






































































































Anchorage Capital CLO 2012-1, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 2013-1, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 5, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 6, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 7, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 8, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 9, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 1, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 2, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 3, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Anchorage Capital CLO 4, Ltd.
as a Lender
By: Anchorage Capital Group, LLC, its Investment Manager


By: /s/ Melissa Griffiths
Name: Melissa Griffiths
Title: Authorized Signatory






































































































Aon Hewitt Group Trust
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC.
as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































ARES DYNAMIC CREDIT ALLOCATION FUND, INC.
as a Lender
By: Ares Capital Management II, LLC, its Adviser


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































Ares Enhanced Credit Opportunities Fund B, LTD.
as a Lender
By: ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT, L.P., ITS INVESTMENT
MANAGER


ARES ENHANCED CREDIT OPPORTUNITIES FUND MANAGEMENT GP, LLC, ITS GENERAL PARTNER


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory
































































































ARES XL CLO Ltd.
as a Lender
By: Ares CLO Management II LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XLI CLO Ltd.
as a Lender
By: Ares CLO Management II LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XLII CLO Ltd.
as a Lender
By: Ares CLO Management II LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XLIII CLO Ltd.
as a Lender
By: Ares CLO Management LLC, as its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XLIV CLO Ltd.
as a Lender
By: Ares CLO Management II LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XLV CLO Ltd.
as a Lender
By: Ares CLO Management II LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XLVI CLO Ltd.
as a Lender
By: Ares CLO Management LLC, as its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXIX CLO Ltd.
as a Lender
By: Ares CLO Management XXIX, L.P., its asset manager
By: Ares CLO GP XXIX, LLC, its General Partner


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory






































































































ARES XXVII CLO Ltd.
as a Lender
By: Ares CLO Management LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXXI CLO Ltd.
as a Lender
By: Ares CLO Management XXXI, L.P., its Portfolio Manager
By: Ares Management LLC, its General Partner


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory




































































































ARES XXXII CLO Ltd.
as a Lender
By: Ares CLO Management XXXII, L.P., its Asset Manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXXIII CLO Ltd.
as a Lender
By: Ares CLO Management XXXIII, L.P., its Asset Manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXXIV CLO Ltd.
as a Lender
By: Ares CLO Management LLC, its collateral manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXXIX CLO Ltd.
as a Lender
By: Ares CLO Management II, LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXXVII CLO Ltd.
as a Lender
By: Ares CLO Management LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































ARES XXXVIII CLO Ltd.
as a Lender
By: Ares CLO Management II LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































Argo Re Ltd.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Investment Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Argonaut Insurance Company
as a Lender
By: Oaktree Capital Management, L.P.
Its: Investment Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Ascension Alpha Fund, LLC
as a Lender
By: Amundi Pioneer Institutional Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Ascension Health Master Pension Trust
as a Lender
By: Amundi Pioneer Institutional Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































ASIP (HOLDCO) IV S.A.R.L.
as a Lender
By: ASIP OPERATING MANAGER IV LLC, ITS INVESTMENT MANAGER


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory






































































































Associated Electric & Gas Insurance Services Limited
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Associated Electric & Gas Insurance Services Limited
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Assurant CLO I, Ltd.
as a Lender
By: Assurant Investment Management, LLC as Service Provider to Assurant CLO
Management, LLC as its Collateral Manager


By: /s/ Michael Feeney
Name: Michael Feeney
Title: Senior Vice President




































































































Assurant CLO II, Ltd.
as a Lender
By: Assurant Investment Management, LLC as Service Provider to Assurant CLO
Management, LLC as its Collateral Manager


By: /s/ Michael Feeney
Name: Michael Feeney
Title: Senior Vice President




































































































Auburn CLO, Ltd.
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Signatory






































































































AXIS Re Se
By: SKY Harbor Capital Management, LLC
as Advisor, as a Lender


By: /s/ David Kinsley
Name: David Kinsley
Title: Head of Investing








































































































AXIS Reinsurance Company
By: SKY Harbor Capital Management, LLC
as Advisor, as a Lender


By: /s/ David Kinsley
Name: David Kinsley
Title: Head of Investing








































































































AXIS Specialty Europe SE
By: SKY Harbor Capital Management, LLC
as Advisor, as a Lender


By: /s/ David Kinsley
Name: David Kinsley
Title: Head of Investing








































































































AXIS Specialty Limited
By: SKY Harbor Capital Management, LLC
as Advisor, as a Lender


By: /s/ David Kinsley
Name: David Kinsley
Title: Head of Investing








































































































B&M CLO 2014-1 Ltd.
as a Lender


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager










































































































Bandera Strategic Credit Partners II, L.P
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Battalion CLO IX Ltd.
as a Lender
By: Brigade Capital Management, LP as Collateral Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate








































































































Battalion CLO VI Ltd.
as a Lender
By: Brigade Capital Management, LP as Collateral Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate








































































































Battalion CLO VIII Ltd.
as a Lender
By: Brigade Capital Management, LP as Collateral Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate








































































































Battalion CLO X Ltd.
as a Lender
By: Brigade Capital Management, LP as Collateral Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate








































































































Battalion CLO XI Ltd.
as a Lender
By: Brigade Capital Management, LP as Collateral Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate








































































































Battalion CLO XII Ltd.
as a Lender
By: Brigade Capital Management, LP as Collateral Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate








































































































Blue Cross and Blue Shield of Florida, Inc.
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Blue Cross of Idaho Health Service, Inc.
as a Lender
By: Seix Investment Advisors LLC, as Investment Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Blue Tower Ventures, Inc.
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager






































































































BlueMountain CLO 2012-2 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2013-1 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2013-2 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2014-2 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2014-3 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2014-4 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2015-1 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2015-2 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2015-3 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2015-4 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain CLO 2016-1 Ltd
as a Lender
By: BlueMountain CLO Management LLC, Its Collateral Manager


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst






































































































BlueMountain Fuji US CLO II, Ltd.
as a Lender
By: BlueMountain Fuji Management, LLC, Series A


By: /s/ Meghan Fornshell
Name: Meghan Fornshell
Title: Operations Analyst








































































































Brigade Opportunistic Credit LBG Fund Ltd.
as a Lender
By: Brigade Capital Management, LP as Investment Manager


By: /s/ Colin Galuski
Name: Colin Galuski
Title: Operations Associate






































































































BSG Fund Management B.V. on behalf of the Stichting Blue Sky Active Fixed Income
US Leveraged Loan Fund
as a Lender
By: THL Credit Senior Loan Strategies LLC, as Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head






































































































CARE Super
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































CCIF Loans Limited
as a Lender
By: Goldman Sachs Asset Management L.P., its sub advisor


By: /s/ Chris Lam
Name: Chris Lam
Title: Authorized Signatory






































































































Goldman Sachs Trust on behalf of the Goldman Sachs Long Short Credit Strategies
Fund
By Goldman Sachs Asset Management, solely in its capacity as Investment Manager,
and not as Principal, as a Lender


By: /s/ Chris Lam
Name: Chris Lam
Title: Authorized Signatory




































































































Goldman Sachs Funds SICAV for the benefit of Goldman Sachs Short Duration
Opportunistic Corporate Bond Portfolio
By Goldman Sachs Asset Management, L.P., solely as its investment advisor and
not as principal, as a Lender


By: /s/ Chris Lam
Name: Chris Lam
Title: Authorized Signatory


































































































Yield Opportunities (Insurance Dedicated) Fund Series Interests of the SALI
Multi-Series Fund VII, LP
By: Goldman Sachs Asset Management L.P., its sub advisor, as a Lender


By: /s/ Chris Lam
Name: Chris Lam
Title: Authorized Signatory






































































































Corporate Credit Investment Strategies, LLC
By: Goldman Sachs Asset Management L.P., its investment manager, as a Lender


By: /s/ Chris Lam
Name: Chris Lam
Title: Authorized Signatory








































































































CCP Loan Funding LLC
as a Lender
By: Citibank, N.A.


By: /s/ Cynthia Gonzalvo
Name: Cynthia Gonzalvo
Title: Associate Director








































































































Chevron Master Pension Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Christian Super
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































CION ARES DIVERSIFIED CREDIT FUND
as a Lender


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory










































































































Citi Loan Funding OZ21 LLC
as a Lender
By: Citibank N.A.


By: /s/ Lauri Pool
Name: Lauri Pool
Title: Associate Director








































































































City National Rochdale Fixed Income Opportunities Fund
as a Lender
By: Seix Investment Advisors, LLC, as Subadviser


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































City of Birmingham Retiree Health Care Fund
as a Lender
As: Bradford & Marzec, LLC as Investment Advisor on behalf of the City of
Birmingham Retiree Health Care Fund,
account number 1055053214


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































City of Hartford Municipal Employees’ Retirement Fund
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































City of New York Group Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































City of Southfield Fire and Police Retirement System
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the City of
Southfield Fire and Police Retirement System, account number 17-31469/FFS02


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































CLC Leveraged Loan Trust
as a Lender
By: Challenger Life Nominees PTY Limited as Trustee
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person


































































































Columbia Floating Rate Fund, a series of Columbia Funds Series Trust II
as a Lender


By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President








































































































Columbia Floating Rate Fund, a series of Columbia Funds Series Trust I
as a Lender


By: /s/ Steven B. Staver
Name: Steven B. Staver
Title: Assistant Vice President








































































































Commonwealth of Pennsylvania State Employees Retirement System
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel








































































































ACCT#7HK - Season Series Trust
Putnam Investment Management, LLC on behalf of Seasons Series Trust (Sun
America) - Asset Allocation: Diversified Growth Portfolio


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: Vice President






































































































PUTNAM DIVERSIFIED INCOME TRUST (CAYMAN) MASTER FUND
By: the Putnam Advisory Company, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager








































































































LGT Select Funds - LGT Select High Bond Yield
By: Putnam Investment Limited


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager










































































































PUTNAM VARIABLE TRUST, on behalf of its series, Putnam VT High Yield Fund
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP








































































































Putnam Floating Rate Income Fund


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager












































































































Putnam High Yield Advantage Fund


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager












































































































Putnam Premier Income Trust


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager












































































































Putnam Master Intermediate Income Trust


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager












































































































Putnam Diversified Income Trust


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager












































































































Putnam VT Diversified Income Fund
By Putnam Investment Management, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager










































































































PUTNAM RETIREMENT
ADVANTAGE GAA INCOME
STRATEGIES FUND
By Putnam Investment Management, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager






































































































The Putnam Advisory Company, LLC on behalf of IG Putnam US High Yield Income
Fund


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP










































































































Putnam Total Return Fund
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP










































































































PUTNAM TOTAL RETURN TRUST
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP










































































































PUTNAM RETIREMENT ADVANTAGE GAA GROWTH PORTFOLIO
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP








































































































PUTNAM RETIREMENT ADVANTAGE GAA BALANCE PORTFOLIO
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP








































































































PUTNAM RETIREMENT ADVANTAGE GAA CONSERVATIVE PORTFOLIO
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP








































































































Putnam Dynamic Asset Allocation Growth Fund
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP










































































































Putnam Dynamic Asset Allocation Balance Fund
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP










































































































Putnam Variable Trust - Putnam VT Global Asset Allocation Fund
By Putnam Investment Management, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager








































































































Putnam Dynamic Asset Allocation Conservative Fund
By Putnam Investment Management, LLC


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: VP










































































































GREAT-WEST PUTNAM HIGH YIELD BOND FUND
By Putnam Investment Management, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager








































































































THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF MACKENZIE CORPORATE BOND FUND


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager






































































































THE PUTNAM ADVISORY COMPANY, LLC ON BEHALF OF MACKENZIE SENTINEL NORTH AMERICAN
CORPORATE BOND FUND


By: /s/ Suzanne Deshaies
Name: Suzanne Deshaies
Title: Senior Operations Leader








































































































Assignment Agreement - SIGNATURE BLOCK
Univest - Global High Yield Bonds Sub-Fund
By PAC - Putnam Advisory Company, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager








































































































Counsel Fixed Income
By Putnam Investments Canada ULC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager










































































































Counsel North American High Yield Bond
By Putnam Investments Canada ULC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager










































































































PUTNAM DYNAMIC RISK ALLOCATION FUND
By Putnam Investment Management, LLC


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager










































































































PUTNAM DIVERSIFIED INCOME TRUST


By: /s/ Kerry O’Donnell
Name: Kerry O’Donnell
Title: Manager












































































































Credos Floating Rate Fund LP
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as General Partner


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Crown Point CLO III, Ltd.
as a Lender
by Valcour Capital Management, LLC as its Collateral Manager


By: /s/ John D’Angelo
Name: John D’Angelo
Title: Sr. Portfolio Manager






































































































Crown Point CLO IV, Ltd.
as a Lender
Crown Point CLO IV, Ltd.
by Valcour Capital Management, LLC


By: /s/ John D’Angelo
Name: John D’Angelo
Title: Sr. Portfolio Manager






































































































CSAA Insurance Exchange
as a Lender
by Oaktree Capital Management, L.P.
Its Investment Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































DaVinci Reinsurance Ltd.
as a Lender
by Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Dominus Investment Limited
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































Dunham Corporate/Government Bond Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Dunham Floating Rate Bond Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































EAF comPlan II - Private Debt
as a Lender
By: Guggenheim Partners Investment Management, LLC as Asset Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Eastern Band of Cherokee Indians
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Eastern Brand
of Cherokee Indians, account number 17-12465


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Electronic Data Systems 1994 Pension Scheme
as a Lender
By SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Electronic Data Systems Retirement Plan
as a Lender
By SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Employees’ Retirement System of the State of Hawaii
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Employee’s
Retirement System of the State of Hawaii, account number 17-14428/HIE52


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Endurance Investment Holdings Ltd.
as a Lender
By Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































EquipSuper
as a Lender
By SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































FDF II Limited
as a Lender
By FDF II CM LLC, its collateral manager


By: /s/ Avraham Dreyfuss
Name: Avraham Dreyfuss
Title: Chief Financial Officer








































































































FDF III Limited
as a Lender
By FDF II CM LLC Series III, a designated series of FDF Management, LLC


By: /s/ Avraham Dreyfuss
Name: Avraham Dreyfuss
Title: Chief Financial Officer






































































































FENGENCO - BV2 Qualified NDT
as a Lender
By Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































FENGENCO - Perry 1 Qualified NDT
as a Lender
By Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































First Invesbis Floating Risk Fund
as a Lender


By: /s/ Lisa Leone
Name: Lisa Leone
Title: Senior Accountant


For Lenders requiring a second signature block:


By: /s/ Runsvapee Salem
Name: Runsvapee Salem
Title: Senior Accountant






























































































Fortress Credit BSL III Limited
as a Lender
By FC BSL III CM LLC, its collateral manager


By: /s/ Avraham Dreyfuss
Name: Avraham Dreyfuss
Title: Chief Financial Officer








































































































Fortress Credit BSL IV Limited
as a Lender
By FC BSL Management LLC Series IV, a designated series of FC BSL Management,
LLC, its collateral manager


By: /s/ Avraham Dreyfuss
Name: Avraham Dreyfuss
Title: Chief Financial Officer






































































































Four Points Multi-Strategy Master Fund Inc. (Loan Account)
as a Lender
By SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager for the Loan Account


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































Nebraska Investment Council
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory










































































































Kansas Public Employees Retirement System
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory








































































































Franklin Templeton Series II Funds - Franklin Upper Tier Floating Rate Fund
as a Lender


By: /s/ Hague Van Dillen
Name: Hague Van Dillen
Title: Authorized Signer






































































































Franklin Global Investment Funds - Franklin Upper Tier Floating Rate II Fund
as a Lender


By: /s/ Hague Van Dillen
Name: Hague Van Dillen
Title: Authorized Signer






































































































Franklin Global Investment Funds - Franklin Upper Tier Floating Rate III Fund
as a Lender


By: /s/ Hague Van Dillen
Name: Hague Van Dillen
Title: Authorized Signer






































































































Franklin Global Investment Funds - Franklin Upper Tier Floating Rate IV Fund
as a Lender


By: /s/ Hague Van Dillen
Name: Hague Van Dillen
Title: Authorized Signer








































































































Franklin US Floating Rate Plus Master Fund
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory








































































































Franklin Investors Securities Trust - Franklin Floating Rate Daily Access Fund
as a Lender


By: /s/ Madeline Lam
Name: Madeline Lam
Title: Vice President






































































































Franklin Floating Rate Master Trust - Franklin Floating Rate Master Series
as a Lender


By: /s/ Madeline Lam
Name: Madeline Lam
Title: Assistant Vice President








































































































Franklin Templeton Series II Funds - Franklin Floating Rate II Fund
as a Lender


By: /s/ Madeline Lam
Name: Madeline Lam
Title: Assistant Vice President








































































































Franklin Limited Duration Income Trust
as a Lender


By: /s/ Madeline Lam
Name: Madeline Lam
Title: Assistant Vice President










































































































Commonwealth Fixed Interest Fund 17
as a Lender


By: /s/ Hague Van Dillen
Name: Hague Van Dillen
Title: Authorized Signer










































































































Templeton Income Trust - Templeton Global Total Return Fund
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory






































































































Brighthouse Funds Trust I - Brighthouse/Franklin Low Duration Total Return
Portfolio
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory








































































































LVIP Global Income Fund
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory










































































































Franklin Templeton Series II Funds - Franklin Multi - Sector Credit Income Fund
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory






































































































Franklin Floating Rate Master Trust - Franklin Middle Tier Floating Rate Fund
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory








































































































Franklin Strategic Income Fund (Canada)
as a Lender


By: /s/ Alex Guang Yu
Name: Alex Guang Yu
Title: Authorized Signatory










































































































Franklin Bissett Canadian Short Term Bond Fund
as a Lender


By: /s/ Tom O’Gorman
Name: Tom O’Gorman
Title: Supervisor










































































































Franklin Bissett Corporate Bond Fund
as a Lender


By: /s/ Tom O’Gorman
Name: Tom O’Gorman
Title: Supervisor










































































































Franklin Bissett Core Plus Bond Fund
as a Lender


By: /s/ Tom O’Gorman
Name: Tom O’Gorman
Title: Supervisor










































































































Future Fund Board of Guardians
as a Lender
BY: Ares ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV, L.P., ITS INVESTMENT
MANAGER (ON BEHALF OF THE ASIP II SUB-ACCOUNT)
BY: ARES ENHANCED LOAN INVESTMENT STRATEGY ADVISOR IV GP, LLC, ITS GENERAL
PARTNER


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory


























































































G.A.S. (Cayman) Limited, as trustee for Rainier (Loan Fund), a series trust of
the Multi Strategy Umbrella Fund Cayman
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Managing Director


































































































General Dynamics Corporation Group Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































GGH Leveraged Loan Fund, A Series Trust of MYL Global Investment Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person


































































































GGH US BL Ametrine Sub-Trust A Sub-Trust Of Guggenheim Amethyst Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































General Dynamics Corporation Group Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Gila River Indian Community
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Gila River
Indian Community, account number 1040014161


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Guggenheim Defensive Loan Fund
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Managing Director




































































































Guggenheim Funds Trust - Guggenheim Floating Rate Strategies Fund
as a Lender
By: Guggenheim Partners Investment Management, LLC


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































Guggenheim Funds Trust - Guggenheim Macro Opportunities Fund
as a Lender
By: Guggenheim Partners Investment Management, LLC


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Guggenheim Loan Master Fund, Ltd
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































GUGGENHEIM OPPORTUNISTIC U.S. LOAN AND BOND FUND IV
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































Guggenheim Private Debt Fund Note Issuer 2.0, LLC
as a Lender
By: Guggenheim Partners Investment Management, LLC


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person








































































































Guggenheim U.S. Loan Fund
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Guggenheim U.S. Loan Fund II
as a Lender
By: Guggenheim Partners Investment Management, LLC


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person








































































































Guggenheim U.S. Loan Fund III
as a Lender
By: Guggenheim Partners Investment Management, LLC, as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































Guggenheim Variable Funds Trust - Series F (Floating Rate Strategies Series)
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Adviser


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































Halifax Regional Municipality Master Trust
as a Lender
By: AllianceBernstein, L.P.


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions








































































































Harbor High Yield Bond Fund
as a Lender
By: Shenkman Capital Management, Inc., as Sub Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO








































































































HCA Inc. Master Retirement Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Adviser


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































Health Care Service Corporation, a Mutual Legal Reserve Company (D/B/A Blue
Cross Blue Shield of IL or Blue Cross Blue Shield of TX or Blue Cross Blue
Shield of NM or Blue Cross Blue Shield of OK or Blue Cross Blue Shield of MT)
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Adviser


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Managing Director
































































































Health Employees Superannuation Trust Australia
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Hempstead II CLO Ltd.
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Managing Director






































































































Highmark Inc.
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































HILDENE CLO IV, Ltd
as a Lender
By: CF H-BSL MANAGEMENT, LLC, its Collateral Manager


By: /s/ Avraham Dreyfuss
Name: Avraham Dreyfuss
Title: Chief Financial Officer






































































































HOLMESDALE FUNDING ULC
as a Lender


By: /s/ Madonna Sequeira
Name: Madonna Sequeira
Title: Authorized Signatory










































































































Horizon Blue Cross Blue Shield of New Jersey
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































IAM National Pension Fund
as a Lender
By: Guggenheim Partners Investment Management, LLC as Adviser


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































ILLINOIS STATE BOARD OF INVESTMENT
as a Lender
By: THL Credit Senior Loan Strategies LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head






































































































ILWU - PMA PENSION PLAN
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the ILWU - PMA
Pension Plan, account number CIT7


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Imperial County Employees’ Retirement System
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Imperial
County Employees’ Retirement System, account number P24736/43383


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Indiana Public Retirement System
as a Lender
By: Oaktree Capital Management, L.P. its Investment Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Indiana University Health, Inc.
as a Lender
By: Guggenheim Partners Investment Management, LLC, as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Intel Corporation Retirement Plans Master Trust
as a Lender
By: Guggenheim Partners Investment Management, LLC, as Advisor


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Iowa Public Employees’ Retirement System
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager






































































































Jackson Mill CLO Ltd.
as a Lender
By: Shenkman Capital Management, Inc., as Portfolio Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Jeffries Leveraged Credit Products, LLC
as a Lender


By: /s/ William P. McLoughlin
Name: William P. McLoughlin
Title: SVP










































































































Jefferson Mill CLO, Ltd.
as a Lender
By: Shenkman Capital Management, Inc., as Collateral Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































John Hancock Funds II Global Income Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel








































































































John Hancock Funds II Short Duration Credit Opportunities Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel








































































































John Hancock Short Duration Credit Opportunities Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































JPMorgan Chase Bank, N.A.
as a Lender


By: /s/ Sean Chudzik, Asc.
Name: Sean Chudzik, Asc.
Title: Authorized Signatory










































































































Kayne CLO I Ltd.
as a Lender


By: /s/ John Eanes
Name: John Eanes
Title: Portfolio Manager








































































































Kentucky Retirement Systems (Shenkman - Insurance Fund Account)
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO


































































































Kentucky Retirement Systems (Shenkman - Pension Account)
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO


































































































Kentucky Teachers’ Retirement System Insurance Trust Fund
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































LEITH WHEELER HIGH YIELD BOND FUND
as a Lender


By: /s/ Jamie Salvo
Name: Jamie Salvo
Title: Trade Operations Manager










































































































LEITH WHEELER MULTI CREDIT FUND
as a Lender


By: /s/ Jamie Salvo
Name: Jamie Salvo
Title: Trade Operations Manager








































































































Logan Circle Partners Funds plc on behalf of High Yield Fixed Income Fund (QIF)
as a Lender
By: SEI, GFS as Fund Administrator


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate






































































































Logan Circle Partners Funds plc on behalf of Multi-Sector Opportunistic Fund
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate






































































































Los Angeles County Employees Retirement Association
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager




































































































Los Angeles County Metropolitan Transportation Authority Retiree Health Care and
Welfare Benefit Trust
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Los Angeles
County Metropolitan Transportation Authority Retiree Health Care and Welfare
Benefit Trust, account number 19-500679


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager
































































































Mackay Shields Defensive Bond Arbitrage Fund LTD
as a Lender
By: MacKay Shields LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































Mackay Short Duration High Yield Fund
as a Lender
By: MacKay Shields LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































Manulife Floating Rate Interest Fund
as a Lender


By: /s/ Patrick Stevens
Name: Patrick Stevens
Title: Director - Investment Operations










































































































Manulife Floating Rate Senior Loan Fund
as a Lender


By: /s/ Patrick Stevens
Name: Patrick Stevens
Title: Director - Investment Operations










































































































Manulife Investments Trust - Floating Rate Income Fund
as a Lender


By: /s/ Patrick Stevens
Name: Patrick Stevens
Title: Director - Investment Operations










































































































Marble Point CLO X Ltd
as a Lender
By: MP CLO Management LLC, its Manager


By: /s/ Thomas Shandell
Name: Thomas Shandell
Title: CEO








































































































Maryland State Retirement and Pension System
as a Lender
By: MacKay Shields LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































McAuley Portfolio Management Company
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC. as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































McDermott Master Trust
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































Mercer Field II CLO Ltd
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Midwest Operating Engineers Pension Trust Fund
as a Lender
Tortoise Credit Strategies, LLC as Investment Advisor on behalf of the Midwest
Operating Engineers Pension Trust Fund, account number 17-06863/MDP10 MDP03


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Minnesota Laborers Pension Fund
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Boston Income Portfolio
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































High Income Opportunities Portfolio
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Blue Falcon Limited
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































The Regents of the University of California
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President








































































































Eaton Vance International (Ireland) U.S. High Yield Bond Fund
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President






































































































Eaton Vance Trust Company Collective Investment Trust for Employee Benefit Plans
- High Yield Fund
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President








































































































Calvert High Yield Bond Fund
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Liberty Mutual 401(k) Plan Trust
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































State of Alaska Retirement and Benefits Plans
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Eaton Vance Global Income Builder Fund
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Eaton Vance Trust Company Common Trust Fund - High Yield Common Trust Fund
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President








































































































Asia Development Bank
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































NSP - Monticello Minnesota Retail Qualified Trust
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Consulting Group Capital Markets Funds - High Yield Fund
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President








































































































Commonwealth of Massachusetts Employees Deferred Compensation Plan
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President








































































































NSP - Minnesota Prairie 2 Retail Qualified Trust
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Short Duration High Income Portfolio
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































NSP - Minnesota Prairie 1 Retail Qualified Trust
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Plymouth County Retirement Association
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































General Pension and Social Security Authority
as a Lender


By: /s/ Michael Weilheimer
Name: Michael Weilheimer
Title: Vice President










































































































Missouri Education Pension Trust
as a Lender
By: Oaktree Capital Management, L.P.
Its Investment Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Moran Stanley Defined Contribution Master Trust
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Mountain View CLO 2013-1 Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Mountain View CLO 2014-1 Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Mountain View CLO 2016-1 Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Mountain View CLO 2017-1 Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Mountain View CLO 2017-2 Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Mountain View CLO IX Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Mountain View CLO X Ltd.
as a Lender
By: Seix Investment Advisors, LLC, as Collateral Manager


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































MP CLO III LTD.
as a Lender
By: MP CLO Management LLC, its Manager


By: /s/ Thomas Shandell
Name: Thomas Shandell
Title: CEO








































































































MP CLO IV LTD.
as a Lender
By: MP CLO Management LLC, its Manager


By: /s/ Thomas Shandell
Name: Thomas Shandell
Title: CEO








































































































MP CLO VII LTD.
as a Lender
By: MP CLO Management LLC, its Manager


By: /s/ Thomas Shandell
Name: Thomas Shandell
Title: CEO








































































































MP CLO VIII LTD.
as a Lender
By: MP CLO Management LLC, its Manager


By: /s/ Thomas Shandell
Name: Thomas Shandell
Title: CEO








































































































Multi Sector Value Bond Fund
as a Lender
By: Amundi Pioneer Institutional Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel






































































































Muzinich and Co (Ireland) Limited for the account of Muzinich Loan Fund
as a Lender


By: /s/ Patricia Charles
Name: Patricia Charles
Title: Associate








































































































National Elevator Industry Pension Plan
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































New York City Board of Education Retirement System
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































New York City Employees’ Retirement System
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































New York City Employees’ Retirement System
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































New York City Police Pension Fund
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































New York Life Insurance Company (Guaranteed Products)
as a Lender
By: MacKay Shields, LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































New York Life Insurance Company GP - Portable Alpha
as a Lender
By: MacKay Shields, LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































Newfleet CLO 2016-1, Ltd.
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Northrop Grumman Pension Master Trust
as a Lender
By: MacKay Shields, LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































NTCC Collective Funds for Employee Benefit Trusts
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































NVIT Multi-Sector Bond Fund
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































NZCG Funding Ltd
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Management


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Oakland Unified School District Supplemental Annuity Plan for Classified
Employees
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Oakland
Unified School District Supplemental Annuity Plan for Classified Employees,
account number 6746025203


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager
































































































Oaktree CLO 2014-1 Ltd.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree CLO 2014-2 Ltd.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree CLO 2015-1 Ltd.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF I Series A, LTD
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF I Series A1, LTD
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF II Series AI, Ltd
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF II SERIES A2, LTD.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF II SERIES B2, LTD.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF III Series 1, Ltd.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree EIF III Series II Ltd.
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree Enhanced Income Funding Series IV, Ltd
as a Lender
By: Oaktree Capital Management, L.P.
Its: Collateral Manager


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director


























































































Oaktree Senior Loan Fund, L.P.
as a Lender
By: Oaktree Senior Loan GP, L.P.
Its: General Partner


By: Oaktree Fund GP IIA, LLC
Its: General Partner


By: Oaktree Fund GP II, L.P.
Its: Managing Member


By: /s/ Peter Deschner
Name: Peter Deschner
Title: Senior Vice President


If a second signature is necessary:


By: /s/ Armen Panossian
Name: Armen Panossian
Title: Managing Director














































































OCP CLO 2013-4, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2014-g, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2014-7, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2015-10, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2015-8, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2015-9, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2016-11, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2016-12, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2017-13, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP CLO 2017-14, Ltd.
as a Lender
By: Onex Credit Partners, LLC, as Portfolio Manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OCP Senior Credit Fund
as a Lender
By: Onex Credit Partners, LLC, its investment manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OHIO POLICE & FIRE PENSION FUND
as a Lender
By: MacKay Shields, LLC, as Investment Adviser and not individually


By: /s/ Dan Roberts
Name: Dan Roberts
Title: Executive Managing Director






































































































Onex Senior Credit Fund, L.P.
as a Lender
By: Onex Credit Partners, LLC, its investment manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































Onex Senior Credit II, LP
as a Lender
By: Onex Credit Partners, LLC, its investment manager


By: /s/ Paul Travers
Name: Paul Travers
Title: Portfolio Manager








































































































OZ Institutional Income Master Fund, Ltd.
as a Lender
By: Och-Ziff Loan Management LP, its investment manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM FUNDING II, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its investment manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM FUNDING III, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its investment manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM FUNDING IV, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its investment manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM Funding, LTD.
as a Lender
By: OZ CLO Management LLC, its portfolio manager


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO








































































































OZLM XI, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM XII, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM XIII, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM XIV, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM XIX, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its collateral manager


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO








































































































OZLM XV, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its collateral manager
By: Och-Ziff Loan Management LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































OZLM XVI, LTD.
as a Lender
By: OZ CLO Management LLC, its successor portfolio


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO








































































































OZLM XVII, LTD.
as a Lender
By: OZ CLO Management LLC, its collateral manager


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO








































































































OZLM XVIII, LTD.
as a Lender
By: Och Ziff Loan Management LP, its portfolio


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO








































































































OZLM XX, LTD.
as a Lender
By: Och-Ziff Loan Management LP, its portfolio manager
By: Och-Ziff Loan Management, LLC, its general partner


By: /s/ Alesia J. Haas
Name: Alesia J. Haas
Title: CFO






































































































Pacific Asset Management Bank Loan Fund L.P.
as a Lender
By: Pacific Life Fund Advisors LLC (doing business as Pacific Asset Management),
in its capacity as Investment Advisor


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory
























































































Pacific Asset Management Senior Loan Fund
as a Lender
By: Pacific Life Fund Advisors LLC (doing business as Pacific Asset Management),
in its capacity as Investment Manager


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory
























































































PACIFIC FUNDS FLOATING RATE INCOME
as a Lender
By: Pacific Life Fund Advisors LLC (doing business as Pacific Asset Management),
in its capacity as Investment Advisor


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory
























































































PACIFIC SELECT FUND-FLOATING RATE INCOME PORTFOLIO
as a Lender
By: Pacific Life Fund Advisors LLC (doing business as Pacific Asset Management),
in its capacity as Investment Advisor


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory






















































































PARK AVENUE INSTITUTIONAL ADVISERS
CLO LTD. 2016-1
as a Lender


By: /s/ John Blaney
Name: John Blaney
Title: Managing Director








































































































PARK AVENUE INSTITUTIONAL ADVISERS
CLO LTD. 2017-1
as a Lender


By: /s/ John Blaney
Name: John Blaney
Title: Managing Director








































































































VICTORY HIGH YIELD FUND
as a Lender


By: /s/ J. Paul Gillin
Name: J. Paul Gillin
Title: Managing Director










































































































VICTORY HIGH YIELD VIP SERIES
as a Lender


By: /s/ J. Paul Gillin
Name: J. Paul Gillin
Title: Managing Director










































































































VICTORY FLOATING RATE FUND
as a Lender


By: /s/ Kevin Booth
Name: Kevin Booth
Title: Managing Director










































































































Penn Capital Senior Floating Rate Income Fund
as a Lender
By: PENN Capital Management Company Inc., as its Investment Advisor


By: /s/ Christopher Skorton
Name: Christopher Skorton
Title: Business Operations Associate






































































































Penn Institutional Loan Common Master Fund, LP
as a Lender
By: PENN Capital as its Investment Advisor


By: /s/ Christopher Skorton
Name: Christopher Skorton
Title: Business Operations Associate








































































































Pension Fund of Local No. One, IATSE
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the Pension Fund
of Local No. One, IATSE, account number G12F7861282


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































PensionDanmark Pensionsforsikringsaktieselskab
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































PI Solutions - Credit Opportunities
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Bond Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Diversified High Income Trust
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Dynamic Credit Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Floating Rate Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Floating Rate Trust
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Institutional Multi-Sector Fixed Income Portfolio
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Investments Diversified Loans Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Multi-Sector Fixed Income Trust
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Short Term Income Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Strategic Income Fund
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Pioneer Strategic Income VCT Portfolio
as a Lender
By: Amundi Pioneer Asset Management, Inc.


By: /s/ Margaret C. Begley
Name: Margaret C. Begley
Title: Vice President and Associate General Counsel








































































































Primus High Yield Bond Fund, L.P.
as a Lender
By: Shenkman Capital Management, Inc., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Principal Funds, Inc. - Core Plus Bond Fund
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager






































































































Principal Funds, Inc. - Global Diversified Income Fund
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager






































































































Principal Funds, Inc. - High Yield Fund
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager




































































































Principal Funds, Inc. - Dynamic Floating Rate High Income Fund
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager




































































































Principal Funds, Inc. - High Yield Fixed Income Fund
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager




































































































Principal Life Insurance Company - dba Principal Core Plus Bond Separate Account
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager


































































































Principal Life Insurance Company - Principal PFG LDI Separate Account
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager


































































































Principal Life Insurance Company - Principal PPIO LDI Separate Account
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager


































































































Principal Variable Contracts Funds, Inc. - Core Plus Bond Account
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager




































































































Project Fezzik 31 Limited
as a Lender
By: its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Providence Health & Services Investment Trust (Bank Loans Portfolio)
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































Renaissance Investment Holdings Ltd.
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Renaissance U.S Dollar Corporate Bond Fund
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































RIMAC FUNDING, LLC
as a Lender


By: /s/ Madonna Sequeira
Name: Madonna Sequeira
Title: Authorized Signatory










































































































Romark CLO - I Ltd
as a Lender
By: Shenkman Capital Management, Inc, as Servicer


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO








































































































Romark CLO - II Ltd
as a Lender
By: Romark CLO Advisors, LLC, as Collateral Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO








































































































RSUI Indemnity Company
as a Lender
By: Ares ASIP VII Management, L.P., its Portfolio Manager
By: Ares ASIP VII GP, LLC, its General Partner


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory




































































































Russell Investment Company Multi-Asset Growth Strategy Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Russell Investment Company Russell Global Opportunistic Credit Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Russell Investment Company Russell Multi-Strategy Income Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Russell Investment Company Russell Short Duration Bond Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Russell Investment Company Unconstrained Total Return Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head






































































































Russell Investments Global Unconstrained Bond Pool
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head








































































































Russell Investments Institutional Funds, LLC Multi-Asset Core Plus Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Russell Investments Institutional Funds, LLC Multi-Asset Core Plus Fund
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Russell Investments Ireland Limited on behalf of the Russell Floating Rate Fund,
a subfund of Russell Qualifying Investor Alternative Investment Funds plc
as a Lender
By: THL Credit Advisors LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































Salem Fields CLO, Ltd.
as a Lender
By: Guggenheim Partners Investment Management, LLC as Collateral Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Salmagundi III, Ltd.
as a Lender
By: Ares CLO Management LLC, its asset manager


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory








































































































Saratoga Investment Corp. CLO 2013-1, Ltd.
as a Lender


By: /s/ Pavel Antonov
Name: Pavel Antonov
Title: Attorney in Fact










































































































Scotia Private American Core-Plus Bond Pool
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































SEI Institutional Managed Trust Multi-Asset Income Fund
as a Lender
By: Guggenheim Partners Investment Management, LLC as Sub-Adviser


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Seix Multi-Sector Absolute Return Fund L.P.
as a Lender
By: Seix Multi-Sector Absolute Return Fund GP LLC, in its capacity as sole
general partner
By: Seix Investment Advisors, LLC, its sole member


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director




































































































Shell Pension Trust
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































Shenkman Finsbury Global High Yield Bond Fund
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Shenkman Floating Rate High Income Fund
as a Lender
By: Shenkman Capital Management, Inc., as Collateral Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Shriners Hospitals for children
as a Lender
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Smithfield Foods Master Trust
as a Lender
By: THL Credit Advisors, LLC, as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head








































































































Sonoma County Employees’ Retirement Association
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Sprint Master Trust, Business Name: Sprint Corporation
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































State of Connecticut Retirement Plans and Trust Funds
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































Stichting Bedrijfstakpensioenfonds voor het Beroepsvervoer over de Weg
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate






































































































STICHTING DEPOSITARY APG FIXED INCOME CREDITS POOL
as a Lender
By: apg Asset Management US Inc.


By: /s/ Michael Leiva
Name: Michael Leiva
Title: Portfolio Manager






































































































Stichting Pensioenfonds Hoogovens
as a Lender
By: THL Credit Advisors LLC, its Asset Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head








































































































Stichting PGGM Depositary
as a Lender
By: Acting in its capacity as depositary of PGGM High Yield Bond Fund
By: Guggenheim Partners Investment Management, LLC as Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person


































































































Stone Harbor Collective Investment Trust - Stone Harbor Bank Collective Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel






































































































Stone Harbor Collective Investment Trust - Stone Harbor High Yield Fixed Income
Collective Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel






































































































Stone Harbor Global Funds PLC - Stone Harbor Leveraged Loan Portfolio
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel






































































































Stone Harbor Global Funds PLC - Stone Harbor Multi Asset Credit (No. 2)
Portfolio
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel








































































































Stone Harbor High Yield Bond Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel








































































































Stone Harbor Investment Funds plc - Stone Harbor Global High Yield Bond Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel






































































































Stone Harbor Investment Funds PLC - Stone Harbor High Yield Bond Fund
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel








































































































Stone Harbor Leveraged Loan Fund LLC
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































Sudbury Mill CLO, Ltd.
as a Lender
By: Shenkman Capital Management, Inc., as Collateral Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































Swiss Capital Alternative Strategies Funds SPC For the Account of its SC
Alternative Strategy 11 SP Segregated Portfolio
as a Lender
By: Guggenheim Partners Investment Management, LLC as Sub-Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Managing Director


































































































Swiss Capital PRO Loan V PLC
as a Lender
By: Guggenheim Partners Investment Management, LLC as Investment Advisor


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Managing Director






































































































TD High Yield Bond Fund
as a Lender


By: /s/ Anthony Imbesi
Name: Anthony Imbesi
Title: Vice President & Director










































































































Teachers’ Retirement System of Louisiana
as a Lender
By: AllianceBernstein L.P., as Investment Advisor


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions








































































































Teachers’ Retirement System of the City of New York
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































Teachers’ Retirement System of the City of New York
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Teachers’ Retirement System of the State of Kentucky
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Texas Scottish Rite Hospital for Children
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































The AB Portfolios - AB All Market Total Return Portfolio
as a Lender
By: AllianceBernstein L.P., as Investment Advisor


By: /s/ Neil Ruffell
Name: Neil Ruffell
Title: VP - Corporate Actions






































































































The Boeing Company Employee Retirement Plans Master Trust
as a Lender
By: Principal Global Investors, LLC a Delaware limited liability company, its
authorized signatory


By: /s/ Jason Hahn
Name: Jason Hahn
Title: Portfolio Manager




































































































The Capita Pension and Life Assurance Scheme
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Advisor


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































The Kroger Defined Contribution Plan Master Trust
as a Lender
By: Logan Circle Partners, LP as Investment Manager


By: /s/ Hume Najdawi
Name: Hume Najdawi
Title: Associate








































































































The Northwestern Mutual Life Insurance Company
as a Lender


By: /s/ Andrew Wassweiler
Name: Andrew Wassweiler
Title: Managing Director










































































































The Northwestern Mutual Life Insurance Company - GASA
as a Lender


By: /s/ Andrew Wassweiler
Name: Andrew Wassweiler
Title: Managing Director










































































































The PNC Financial Services Group, Inc. Pension Plan
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































The Society Incorporated by Lloyd’s Act 1871 By The Name of Lloyd’s
as a Lender
by Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person




































































































The Western and Southern Life Insurance Company
as a Lender


By: /s/ Bernie M. Casey
Name: Bernie M. Casey
Title: AVP & Senior Credit Analyst










































































































THL Credit Bank Loan Select Master Fund, a Class of the THL Credit Bank Loan
Select Series Trust I
as a Lender
By: THL Credit Senior Loan Strategies LLC as Investment Manager


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head




































































































THL CREDIT SENIOR LOAN FUND
as a Lender
By: THL Credit Advisors LLC, as Subadviser


By: /s/ James R. Fellows
Name: James R. Fellows
Title: Managing Director/Co-Head








































































































Thrivent Balanced Income Plus Fund
as a Lender
By: Thrivent Asset Management, LLC


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































Thrivent Balanced Income Plus Portfolio
as a Lender


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager










































































































Thrivent Diversified Income Plus Fund
as a Lender
By: Thrivent Asset Management, LLC


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































Thrivent Diversified Income Plus Portfolio
as a Lender
By: Thrivent Financial for Lutherans


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































Thrivent Financial Defined Benefit Plan Trust
as a Lender


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager










































































































Thrivent Financial For Lutherans
as a Lender


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager










































































































Thrivent Growth and Income Plus Fund
as a Lender


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager










































































































Thrivent Growth and Income Plus Portfolio
as a Lender


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager










































































































Thrivent Moderate Allocation Fund
as a Lender
By: Thrivent Asset Management, LLC


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































Thrivent Moderately Conservative Allocation Fund
as a Lender
By: Thrivent Asset Management, LLC


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































Thrivent Moderately Conservative Allocation Portfolio
as a Lender
By: Thrivent Financial for Lutherans


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































THRIVENT MULTIDIMENSIONAL INCOME FUND
as a Lender
By: Thrivent Asset Management, LLC, its Investment Adviser


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager






































































































Thrivent Multidimensional Income Portfolio
as a Lender
By: Thrivent Financial For Lutherans, LLC, its Investment Adviser


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager






































































































Thrivent Opportunity Income Plus Fund
as a Lender
By: Thrivent Asset Management, LLC


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager








































































































Thrivent Opportunity Income Plus Portfolio
as a Lender


By: /s/ Conrad Smith
Name: Conrad Smith
Title: Sr. Portfolio Manager










































































































Transatlantic Reinsurance Company
as a Lender
By: Ares ASIP VII Management, L.P., its Portfolio Manager
By: Ares ASIP VII GP, LLC, its General Partner


By: /s/ Daniel Hayward
Name: Daniel Hayward
Title: Authorized Signatory






































































































Trestles CLO 2017-1, Ltd.
as a Lender
By: Pacific Asset Management, as collateral manager


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory




























































































UBS Financial Services Inc. Pension Plan
as a Lender
By: Bradford & Marzec, LLC as Investment Advisor on behalf of the UBS Financial
Services Inc. Pension Plan, account number 17-01283/PWB04


By: /s/ John Heitkemper
Name: John Heitkemper
Title: Portfolio Manager




































































































Unisys Master Trust
as a Lender


By: /s/ Adam Shapiro
Name: Adam Shapiro
Title: General Counsel










































































































University of Southern California
as a Lender
By: SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































VantageTrust
as a Lender
By: Pacific Life Fund Advisors LLC (doing business as Pacific Asset Management),
in its capacity as Investment Advisor


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory
























































































Venture X CLO, Limited
as a Lender
By its Collateral Manager, MJX Venture Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director








































































































Venture XII CLO, Limited
as a Lender
By its investment advisor
MJX Venture Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XIII CLO, Limited
as a Lender
By its Investment Advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XIV CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XIX CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XV CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XVI CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XVII CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XVIII CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XX CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXI CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXII CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXIII CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXIV CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXIX CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXV CLO, Limited
as a Lender
By its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXVI CLO, Limited
as a Lender
By its investment advisor
MJX Venture Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXVII CLO, Limited
as a Lender
By its investment advisor
MJX Venture Management II LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director






































































































Venture XXX CLO, Limited
as a Lender
By its investment advisor
MJX Venture Management II LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director








































































































PARK AVENUE INSTITUTIONAL ADVISERS
CLO LTD 2016-1
as a Lender


By: /s/ John Blaney
Name: John Blaney
Title: Managing Director






































































































PARK AVENUE INSTITUTIONAL ADVISERS
CLO LTD 2017-1
as a Lender


By: /s/ John Blaney
Name: John Blaney
Title: Managing Director








































































































VICTORY HIGH YIELD FUND
as a Lender


By: /s/ J. Paul Gillin
Name: J. Paul Gillin
Title: Managing Director










































































































VICTORY HIGH YIELD VIP SERIES
as a Lender


By: /s/ J. Paul Gillin
Name: J. Paul Gillin
Title: Managing Director










































































































VICTORY FLOATING RATE FUND
as a Lender


By: /s/ Kevin Booth
Name: Kevin Booth
Title: Managing Director










































































































Virginia College Savings Plan
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































Virtus Global Dividend & Income Fund, Inc.
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Global Multi Sector Income Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Newfleet Bond Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Newfleet Dynamic Credit ETF
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Newfleet Multi-Sector Intermediate Bond Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Newfleet Multi-Sector Unconstrained Bond ETF
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Newfleet Senior Floating Rate Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus SEIX Floating Rate High Income Fund
as a Lender
By: Seix Investment Advisers LLC, as Subadviser


By: /s/ George Goudellas G.
Name: George Goudellas G.
Title: Managing Director








































































































Virtus Strategic Allocation Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Tactical Allocation Fund
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Virtus Total Return Fund Inc.
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director










































































































Vista US Subsidiary 1 Fund, LLC
as a Lender
By: its investment advisor
MJX Asset Management LLC


By: /s/ Frederick Taylor
Name: Frederick Taylor
Title: Managing Director




































































































VVIT: Virtus Newfleet Multi-Sector Intermediate Bond Series
as a Lender


By: /s/ Kyle Jennings
Name: Kyle Jennings
Title: Managing Director








































































































Washington Mill CLO Ltd.
as a Lender
By: Shenkman Capital Management, Inc., as Collateral Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO




































































































WATER AND POWER EMPLOYEES’ RETIREMENT, DISABILITY, AND DEATH BENEFIT INSURANCE
PLAN (for WATER AND POWER EMPLOYEES’ RETIREMENT PLAN AND RETIREE HEALTH BENEFITS
FUND)
as a Lender
By: Pacific Life Fund Advisors LLC (doing business as Pacific Asset Management),
in its capacity as Investment Advisor


By: /s/ Anar Majmudar
Name: Anar Majmudar
Title: Authorized Signatory


If a second signature is necessary:


By: /s/ Norman Yang
Name: Norman Yang
Title: Authorized Signatory


















































































WM Pool - Fixed Interest Trust No. 7
as a Lender
by SHENKMAN CAPITAL MANAGEMENT, INC., as Investment Manager


By: /s/ Dov Braun
Name: Dov Braun
Title: CFO






































































































WM POOL - HIGH YIELD FIXED INTERST TRUST
as a Lender


By: /s/ Patricia Charles
Name: Patricia Charles
Title: Associate










































































































ZAIS CLO 5, Limited
as a Lender
By Zais Leveraged Loan Master Manager, LLC its collateral manager
By: Zais Group, LLC, its sole member


By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director




































































































ZAIS CLO 6, Limited
as a Lender
By Zais Leveraged Loan Master Manager, LLC its collateral manager
By: Zais Group, LLC, its sole member


By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director




































































































ZAIS CLO 8, Limited
as a Lender
By Zais Leveraged Loan Master Manager, LLC its collateral manager
By: Zais Group, LLC, its sole member


By: /s/ Vincent Ingato
Name: Vincent Ingato
Title: Managing Director




































































































Ziggurat CLO Ltd.
as a Lender
By Guggenheim Partners Investment Management, LLC as Asset Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































Zilux Senior Loan Fund
as a Lender
By Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kaitlin Trinh
Name: Kaitlin Trinh
Title: Authorized Person






































































































John Hancock Fund II Floating Rate Income Fund
as a Lender
BY: Western Asset Management Company as Investment Manager and Agent


By: /s/ Joanne Dy
Name: Joanne Dy
Title: Authorized Signatory






































































































Mountain Hawk III CLO, Ltd.
as a Lender


By: /s/ Joanne Dy
Name: Joanne Dy
Title: Authorized Signatory










































































































Western Asset Floating Rate High Income Fund, LLC
as a Lender
BY: Western Asset Management Company as Investment Manager and Agent


By: /s/ Joanne Dy
Name: Joanne Dy
Title: Authorized Signatory







